ALLOWANCE
Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11, and 20, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Mitchell et al. (US 20050203958 A1) teaches “reduce programming [for a developer, i.e. design time] to the selection and organization of predefined data and logic that may be specified by selecting Lattice constructs (including from a variety of Lattice types) and specifying Attributes for those constructs, then assembling the constructs together to form a hierarchy called a Lattice program… a single instantiated Lattice (Lattice Element 420) may contain within itself another Lattice Container 400 with an entirely different set of Lattice Elements 420” (e.g. in paragraphs 35 and 45-46) and “Lattice Elements inside the container are executed in a hierarchical order…[e.g.]from top to bottom… developer may set a handler to trigger when the value of a path associated with a Site changes… Once enabled, the trigger may be set for the duration of the object… onInit (initialization), onDelete (deletion), onLoad (assignment), and onBody” wherein “Lattice Element 420 may access Variables 410 inside its parent Lattice Container” (e.g. in paragraphs 51-52, 76, and 164-166), but Mitchell does not specifically disclose, as a whole, the combination of features as recited in the claims including wherein each of the containers in the hierarchy includes a different executable part of a web client application, wherein the hierarchy of the containers includes a third container that is outside the first container and the second container, and wherein the first container and the second container do not access state of the third container.  
Ilieva et al. (US 20150074743 A1) teaches “remote client 1402 is shown to be interconnected and communicating with a service provided by one or more service computers 1404 via the HTTP protocol 1406” (e.g. in paragraphs 61-62 and 67-70) to interact with the hierarchy of containers shown in figures 14 and 16A-B, but also does not teach the combination of features.   Other prior art, e.g. Luther et al. (US 20080263565 A1), Banga et al. (US 9106690 B1), etc. also do not suggest the combination of features; therefore, the independent claims are allowable over the prior art. 
Accordingly, the recited limitations in combination with other features of the independent claims and dependent claims are not taught nor suggested by the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/28/2022



/ARIEL MERCADO/Primary Examiner, Art Unit 2176